FLETCHER, Chief Judge
(dissenting): I must dissent.
The lead opinion states that at the time of the challenged interview, no counsel was representing the appellant in a criminal investigation. The Court of Military Review made no such finding of fact. The record of trial belies such a conclusion. It is unchallenged that Major Leonard had previously discussed the false travel claim offense with the appellant and that it was under investigation by government agents. I fail to see how the conclusion of the Article 15 proceedings on a different offense terminates this relationship as to the false claim offense. Moreover, there is clearly no power in the staff judge advocate to do so by oral edict. Finally, significant doubt on behalf of the government agent as to the existence of such a relationship is not in my mind sufficient to obviate its existence.
*204With this in mind, it is necessary to decide whether the government agent in this case engaged in a surreptitious interrogation technique which plainly seeks to deprive an individual of the effective assistance of counsel. United States v. McOmber, 1 M.J. 380, 382 (C.M.A.1976). If actual notice did not exist in this case as to the existence of the attorney-client relationship between the appellant and Major Leonard, it is clear from the testimony of the government agent that significant doubt did. This is evident from his request for legal advice from the staff judge advocate, the dual nature of his investigations and his previous contact with appellant’s counsel in investigations concerning a similar type matter occurring during the same period. Where a fundamental right of the military accused under Article 27, Uniform Code of Military Justice, 10 U.S.C. § 827, is involved, I believe there is no room for the subtle distinctions engaged in by the majority. See United States v. Lowry, 2 M.J. 55, 59 (C.M.A.1976). It is apparent to me that the purpose of the agent’s call to the staff judge advocate was to avoid, if possible, the presence of Major Leonard at the interrogation. Why else would he not call Major Leonard himself to determine the status of the relationship? Such conduct I find surreptitious and proscribed by our decisions in McOmber and Lowry.
I would reverse the decision of the United States Air Force Court of Military Review as to this specification and the sentence.